[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION
Defendant has moved for articulation on the question: "a. Does the court have authority to rule on the threshold issue of defendant's status as an Indian?"
The motion is granted and the question is answered by stating that the court does not have authority to rule on defendant's status as an Indian. See Memorandum of Decision in this case dated August 12, 1994, pages 5-6; General Statutes §§ 47-63,47-59a; U.S. v. Driver, 755 F. Sup. 885-888 (D.S.O. 1991).
Purtill, J.